UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 29, 2015 Cocrystal Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 000-55158 20-5978559 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19805 North Creek Parkway Bothell, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 398-7178 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On July 2, 2015, Cocrystal Pharma, Inc. (the “Company”) filed a Current Report on Form8-K (the “Original Report”) related to the Company’s 2015Annual Meeting of Shareholders held on June 29, 2015.This Current Report on Form8-K/A is being filed solely to update the disclosures made under Item5.07 of the Original Report regarding the frequency of future non-binding, advisory votes on executive compensation. Item 5.07Submission of Matters to a Vote of Security Holders. As previously reported, on June 29, 2015, the Company held its Annual Meeting of Shareholders at which the Company’s shareholders voted on a number of proposals, including an advisory vote on the frequency of future shareholder advisory votes on executive compensation. The Board of Directors, taking into consideration the fact that 98% of the votes cast by shareholders were in favor of a three-year frequency, has determined that the Company will hold future shareholder advisory votes on executive compensation every three years. Date: August 3, 2015 Cocrystal Pharma, Inc. By: /s/ Walt A. Linscott Name: Walt A. Linscott Title: General Counsel and Secretary
